Citation Nr: 9905068	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
left knee disability.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
status post arthroscopic repair, anterior cruciate ligament 
tear, left knee, evaluated as 10 percent disabling from 
August 22, 1997, pursuant to Diagnostic Code 5010-5257.


REMAND

The veteran contends that she has both instability of the 
left knee and arthritis.  Accordingly, she argues that, 
pursuant to General Counsel Precedent Opinion No. 23-97 (July 
1, 1997), she is entitled to an additional 10 percent rating.

The VA orthopedic examination report dated in October 1997 
demonstrates that the veteran complained of increasing pain 
in the left knee and that she could not stand and walk too 
long without pain.  She also reported that going up and down 
stairs, her knee occasionally felt unstable.  The examination 
is inadequate for several reasons and a remand is necessary 
for another examination.  The physical examination revealed 
that she had a long surgical scar on the lateral side of the 
left knee.  The examiner did not note whether the scar was 
well-healed or painful.  Although the examiner noted that 
Lachman's test was 1+ on the left knee, there was no specific 
notation whether the left knee was stable.  The examiner did 
not note the stability of the cruciate ligaments in the left 
knee.  There was an inadequate examination as to functional 
loss due to painful motion.

In response to the veteran's argument that, pursuant to 
General Counsel Precedent Opinion No. 23-97, she is entitled 
to an additional 10 percent rating as she has both 
instability and arthritis of the left knee, the RO noted in 
the Statement of the Case that the 10 percent evaluation was 
awarded under DC 5010 for arthritis on the basis of painful 
motion of a major joint.  However, the RO did not adequately 
address pain and did not discuss the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), the United States Court of Veterans Appeals 
(Court) held that a rating determination under a diagnostic 
code which provides for a rating solely on the basis of loss 
of range of motion, should be portrayed "in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flareups."  

The RO further noted in the Statement of the Case that the 
veteran was not entitled to a separate evaluation under DC 
5257 because the VA examination in October 1997 did not 
reveal evidence of slight recurrent subluxation or lateral 
instability of the knee.  However, as noted above, the 
examiner noted that Lachman's test was positive, without 
noting specifically if that shows instability or laxity.  In 
addition, if the veteran's service-connected disability was 
not rated under DC 5257, the rating code listed on the rating 
decision should not be "DC 5010-5257."  If the veteran's 
disability is rated solely under arthritis, it may be more 
appropriate to list the rating code as "DC 5010-5003."  See 
38 C.F.R. § 4.27 (1998).

The Board notes that the veteran has not indicated and the 
evidence does not show that there are any VA or private 
medical records of treatment for her service-connected left 
knee disability.  The veteran must notify the RO of any 
treatment she has received since service for her left knee 
disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  If the veteran identifies any VA or 
private medical treatment of her left 
knee since service, the RO must take the 
appropriate action in attempting to 
obtain copies of those records.

2.  The RO should make arrangements for 
the veteran to be scheduled for a VA 
orthopedic examination of her left knee 
by the appropriate VA or fee-basis 
specialist.  The veteran's claims file 
must be made available to the examiner to 
review prior to examining the veteran.  
The examiner is requested to specifically 
note on the examination report whether 
the veteran's claims file was reviewed.  
All appropriate tests and studies of the 
severity of the left knee disability must 
be completed, to include McMurray's Test, 
Lachman's Test, and tests for instability 
and laxity of the anterior cruciate 
ligament, the posterior cruciate 
ligament, the medial cruciate ligament, 
and the lateral cruciate ligament.  The 
examiner should also note whether there 
is varus/valgus instability or 
symptomatic scarring of the left knee.  
X-ray of the left knee should be done and 
the examiner should comment on the 
findings.  The examiner is requested to 
note whether the veteran has pain and to 
note the objective evidence of pain.  The 
examiner should provide the range of 
motion of the left knee in specific 
degrees and compare it to the range of 
motion of the right knee.  The examiner 
should test the left knee for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  The examiner 
should note the anatomical damage and the 
functional loss of the left knee, 
including on extended use and during 
flare-ups.  Further, the examiner should 
note if there is instability of station, 
disturbance of locomotion, interference 
with sitting, standing and weight-
bearing, due to the left knee disability.

3.  After the above has been completed to 
the extent possible, and any other 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 10 percent for 
the service-connected left knee 
disability.  The RO must consider pain 
and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, pursuant to DeLuca.  In 
addition, the RO must consider whether 
the veteran is entitled to separate 
ratings for arthritis and instability of 
the left knee, pursuant to VA General 
Counsel Precedent Opinion No. 23-97.  
Finally, the RO should consider whether 
the veteran is entitled to a separate 
rating for a scar of the left knee, 
pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994).

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran provided with an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to the final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


